Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 9-27-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 5,737,908 to Andelfinger.

Referring to claim 2, Andelfinger further discloses a displaceable arm assembly – see at 31a, for connecting the toothed wheel with a prime mover – at any of 71-75 or the vehicle that moves the device – see figures 1-6, for driving the apparatus along a row of vines or canes for pruning – see figures 5-6, such that the wheel, when mounted to a distal end of the arm assembly – see at 33 in figures 5-6, is laterally moveable with respect to the prime mover – see figures 5-6 where the wheel – at 33 is capable of moving/deflecting laterally along the arm when forces on the wheel act laterally on the wheel. Further, the wheel being laterally movable with respect to the prime mover is not positively recited in the claim given the phrase “when mounted to a distal end of the arm assembly” which implies that the wheel may not be mounted to a distal end of the arm assembly.
Referring to claim 3, Andelfinger further discloses the arm assembly is provided with one or more actuation mechanism(s) – see at any other of items 71-75, configured such that the 
Referring to claim 10, Andelfinger further discloses the teeth are configured to be in an elongated shape with a rounded distal end for traversing vegetation and/or post obstacles – see at 36 in figures 5-8.
Referring to claim 11, Andelfinger further discloses the rotary cutter in the form of an elongated cutting blade – see at 34 being elongated in height and length dimensions as seen in figure 7, having cutting edges at and/or near opposite ends of the blade – see cutting edges on opposite ends at 34 in figure 7.
Referring to claim 12, Andelfinger further discloses the cutter is configured such that a tip end of its cutting edge – at 34, extends between a root of the teeth and a tip end of the teeth – at 36 – see figures 5-8.
Referring to claim 16, Andelfinger further discloses an agitator – at 40-42, in the form of a rod – at 41a,42, driven in rotation located below the toothed wheel – see the orientation of figure 6, for agitating vegetation such that they move closer to the toothed wheel and the rotary cutter for pruning – see figures 5-6.
Referring to claim 17, Andelfinger further discloses the teeth of the toothed wheel are substantially rigid – see at 36 in figures 5-8.
Referring to claim 18, Andelfinger further discloses the device – see rejection of claim 1 earlier, in combination with a prime mover for driving the apparatus along a row of vines or canes for pruning – see tractor detailed in column 4 lines 44-46.
Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelfinger as applied to claim 2 above, and further in view of U.S. Patent No. 2014/0124605 to Deze et al.
Referring to claim 4, Andelfinger does not disclose the arm assembly is provided with one or more suspension system(s) configured such that the wheel is biased to return to a neutral position with respect to the prime mover from a deflected position after encountering resistance against vegetation and/or post obstacles in use. Deze et al. does disclose the arm assembly – at 12,13,14,21, is provided with one or more suspension system(s) – at 18, configured such that the wheel – at 23, is biased to return to a neutral position with respect to the prime mover – at T, from a deflected position after encountering resistance against vegetation and/or post obstacles in use – see at 23 in relation to P in figures 16-18. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and add the suspension system of Deze 
Referring to claim 5, Andelfinger as modified by Deze et al. further discloses the arm assembly comprises a first arm – at 14 or the drive shaft inside 21, and a second arm – at 13 or 14, pivotably coupled to the first arm – see at 16 or 22 in figure 1 of Deze et al., and a suspension system – at 18 or at the connection of 21 to 22, coupled therebetween – see figure 1 of Deze et al., such that the first arm – at 14 or the drive shaft in 21, is laterally moveable between the biased neutral position and the deflected position – see figures 1 and 16-18 of Deze et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and add the suspension system of Deze et al., so as to yield the predictable result of facilitating movement of the device along objects without damaging the device or the objects along which the device is being moved.
Referring to claim 6, Andelfinger as modified by Deze et al. further discloses the arm assembly further comprises a third arm – at 13 (with first arm being drive shaft in item 21) pivotably coupled to the second arm – at 14 – see at 16 in figure 1 of Deze et al., and wherein a second suspension system – at 18, is coupled therebetween – see figure 1 of Deze et al., such that the lateral movement of both the first arm and the second arm – at the drive shaft in 21 and 14, are effected when the wheel – at 23, when mounted to a distal end of the first arm – at the drive shaft of 21, encounters vegetation and/or post obstacles in use for improved traction between the wheel and the obstacles when traversing the obstacles – see at 23 in relation to P in figures 16-18 of Deze et al.
Referring to claim 7, Andelfinger does not disclose the arm assembly is horizontally and vertically adjustable relative to the prime mover. Deze et al. does disclose the arm assembly is .
Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelfinger as applied to claim 1 above.
Referring to claim 8, Andelfinger does not disclose the teeth of the wheel are configured to have with a length which range ranges from about 6 cm to about 8 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and have the teeth at any desired length including the claimed 6cm to 8cm as claimed, so as to yield the predictable result of ensuring the teeth properly engage the desired objects. 
Referring to claim 9, Andelfinger does not disclose the widest spacing between adjacent teeth of the wheel is configured to be about 2 cm to about 5 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and have the widest teeth spacing being about 2cm to 5cm as claimed, so as to yield the predictable result of ensuring the teeth properly engage the desired objects.
Referring to claim 13, Andelfinger does not disclose the cutter is mounted about 1 cm above the toothed wheel. However, it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and have the cutter mounted at any desired distance above the toothed wheel including the claimed 1 cm distance, so as to yield the predictable result of ensuring the blade properly engages the surface to be cut. 
s 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andelfinger as applied to claim 13 above, and further in view of U.S. Patent No. 5,791,129 to Pellenc.
Referring to claim 14, Andelfinger further discloses a second like driven rotary cutter – any other of items 33-36 as seen in figures 5-6, mounted adjacent the toothed wheel for extending the pruning area of the apparatus – see figures 5-6. Andelfinger does not disclose the second cutter is below the toothed wheel. Pellenc does disclose a second rotary cutter – at 2-6, below the toothed wheel – see at other of items 2-6 disposed above other of items 2-6 in figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and add the second rotary cutter below the toothed wheel as disclosed by Pellenc, so as to yield the predictable result of engaging objects of different size and orientation as desired. 
Referring to claim 15, Andelfinger further discloses the toothed wheel is a first toothed wheel – see at 33, but does not disclose a second like toothed wheel mounted co-axially below the first-defined toothed wheel for catching additional vegetation for cutting, wherein the second toothed wheel is configured with a reduced diameter with respect to the first-defined toothed wheel. Pellenc does disclose a first toothed wheel – at 2-6, and a second like toothed wheel – at the other of 2-6, mounted co-axially below the first-defined toothed wheel – see orientation in figure 1, for catching additional vegetation for cutting – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Andelfinger and add the second rotary cutter below the toothed wheel as disclosed by Pellenc, so as to yield the predictable result of engaging objects of different size and orientation as desired. Andelfinger as modified by Pellenc does not disclose the second toothed wheel is configured with a reduced diameter with respect to the first-defined toothed wheel. However, it would have been obvious to .

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 9-27-21 obviates the 35 U.S.C. 112(b) rejections of claim 3 detailed in the last office action dated 4-27-21.
	Regarding the prior art rejections of claim 1, the Andelfinger reference US 5737908 discloses the toothed wheel has multiple radially projecting teeth – see at 36 in figure 7. Andelfinger further discloses wherein the wheel rotates by consequence of its engagement with the vegetation and vine or cane posts as the apparatus is driven along a row of vines or canes for pruning – see figures 5-8 where the wheel is made to rotate by the user under the consequence of the user determining the device is proximate plants to be cut/pruned. The device of Andelfinger is used only when the pruning device engages plants that are desired to be pruned and therefore when the device engages a plant desired to be pruned the user operates the device and therefore the wheel is made to rotate via the consequence of the engagement of the wheel with the vegetation. Applicant has not prohibited the use of a powered mechanism in the claim and has not detailed in the claim that the wheel only rotates via the wheels engagement with the plants/vegetation. Andelfinger further discloses a driven rotary cutter – at 34, mounted co-axially to the wheel – see figures 5-8, for cutting vegetation caught between the teeth – see figures 5-8. Further, applicant argues that the device of Andelfinger would push vegetation away from the 

Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643